Name: 83/600/EEC: Commission Decision of 29 November 1983 approving a programme for the sheep sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-09

 Avis juridique important|31983D060083/600/EEC: Commission Decision of 29 November 1983 approving a programme for the sheep sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 347 , 09/12/1983 P. 0054 - 0054*****COMMISSION DECISION of 29 November 1983 approving a programme for the sheep sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (83/600/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 11 January 1983 the Irish Government submitted the programme for the sheep sector and on 20 March and 6 May supplied additional information; Whereas the said programme concerns the modernization and re-equipment of the sheepmeat industry including the valorization of by-products and the creation, moreover, of refrigeration capacity in order to reduce operating costs and to improve the efficiency of this sector; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of sheepmeat production; whereas the scheduled time for implementation of the programme does not exceed the limit laid down in Article 3 (1) (g) of the Regulation; Whereas the question under what conditions the common action initiated by Regulation (EEC) No 355/77 will be continued beyond the date laid down in Article 16 (1) of the said Regulation remains open; whereas it is therefore appropriate to limit approval of the programme to applications referred to in Article 24 (4) of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the sheep sector pursuant to Regulation (EEC) No 355/77, communicated by the Irish Government on 11 January 1983, as amplified by information supplied on 20 March and 6 May 1983, is hereby approved. 2. Approval of the programme relates only to projects submitted before 1 May 1984. Article 2 This Decision is addressed to Ireland. Done at Brussels, 29 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1.